

116 HR 5350 IH: Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5350IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. García of Illinois (for himself, Mrs. Hayes, Mr. Takano, Mr. Grijalva, Ms. Schakowsky, Mr. Khanna, Mr. Cisneros, Ms. Scanlon, Mr. Espaillat, Ms. Norton, Mr. Rush, Ms. Blunt Rochester, Mr. Bishop of Georgia, Mr. Hastings, Mr. Kennedy, Ms. Jayapal, Mr. Panetta, Mrs. Luria, Mr. Schiff, Ms. Haaland, Mr. Carson of Indiana, Ms. Adams, Mrs. Napolitano, Mr. Cárdenas, Mr. Courtney, Ms. Meng, Mr. Nadler, Ms. Judy Chu of California, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo remove college cost as a barrier to every student having access to a well-prepared and diverse
			 educator workforce, and for other purposes.
	
		1.Short title
 This Act may be cited as the Diversifying by Investing in Educators and Students to Improve Outcomes For Youth Act or the Diversify Act. 2.Amendments to the Higher Education Act of 1965Section 420M of the Higher Education Act of 1965 (20 U.S.C. 1070g–1) is amended—
 (1)in subsection (a)(1), by striking $4,000 and inserting $8,000; and (2)in subsection (d)—
 (A)in paragraph (1)(B), by striking $16,000 and inserting $32,000; and (B)in paragraph (2), by striking $8,000 and inserting $16,000.
 3.Amendment to the Balanced Budget and Deficit Control ActSection 255(h) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 255(h)) is amended by inserting after the item relating to Supplemental Security Income Program (28–0406–0–1–609). the following new item:
			
 TEACH Grants under Subpart 9, Part A, Title IV of the Higher Education Act of 1965.. 